i          i       i                                                                     i       i      i




                                   MEMORANDUM OPINION

            Nos. 04-09-00788-CR; 04-09-00789-CR; 04-09-00790-CR & 04-09-00791-CR

                                              Juan T. JONES,
                                                 Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                       From the 187th Judicial District Court, Bexar County, Texas
               Trial Court Nos. 2008CR8018; 2009CR2976; 2008CR8017 & 2008CR8752
                             Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice

Delivered and Filed: February 10, 2010

DISMISSED

           The trial court’s certification in each of these appeals states that the case is a “plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides, “[t]he appeal must be dismissed if a certification that shows the defendant has

a right of appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).
                                     04-09-00788-CR; 04-09-00789-CR; 04-09-00790-CR & 04-09-00791-CR


       Appellant’s counsel has filed written notice with this court that counsel has reviewed the

records and “can find no right of appeal for Appellant.” We construe this notice as an indication that

appellant will not seek to file amended trial court certifications showing that he has the right of

appeal. See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.

App.—San Antonio 2003, no pet.). In light of the record presented, we agree with appellant’s

counsel that Rule 25.2(d) requires this court to dismiss these appeals. Accordingly, the appeals are

dismissed.

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-